DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-19 directed to an invention  non-elected without traverse.  Accordingly, claims 16-19 have been cancelled.
 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.   Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: in claim 3, replace “claim 2” with – claim 1 --; in claim 11, replace “claim 10” with – claim 9 --.
Claims 1, 3-9, and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest an apparatus comprising all the specific elements with the specific combination as set forth in claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/ELLEN E KIM/Primary Examiner, Art Unit 2883